Bloodwobth, J.
1. In Chandler v. State, 36 Ga. App. 121 (135 S. E. 494), this court held: “The writ of error will not be dismissed because of violation of the rule of the superior court requiring counsel for the plaintiff in error, on filing the bill of exceptions in a misdemeanor case, to certify that he believes that his client has good grounds for reversal.” Under this ruling there is no merit in the motion to dismiss the bill of exceptions.
2. The portion of the charge of which complaint is made in the motion for a new trial shows no error requiring the grant of a new trial.
3. The jury were satisfied that the evidence authorized the conviction of the accused, the judge who tried the case approved the verdict, and this court will not interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.